DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/22 and 6/7/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12, 14, and 21 of U.S. Patent No. 11211615. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim an anode defining an anode outer surface and a central portion, the anode configured to be disposed relative to a cathode such that the anode outer surface is adjacent to the cathode and separates the central portion from the cathode, wherein the anode comprises: 
a first anode portion defining the anode outer surface (14), wherein the first anode portion consists of a first anode formulation; 
a second anode portion located at the anode central portion (44), wherein the second anode portion consists of a second anode formulation; 
the first anode formulation comprises a higher concentration of a first surfactant compared to the second anode formulation and the second anode formulation comprises a higher concentration of a second surfactant compared to the first anode formulation, 
wherein the first surfactant is a nonionic surfactant and the second surfactant is an anionic surfactant; and 
a total charge transfer resistance within the anode is at least proportional to a separation distance from the cathode and increases continuously for at least a portion of the anode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723